Citation Nr: 1021149	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on reserve military duty from March 1954 
to May 1957 in the US Marine Corps (USMC) and then served on 
active military duty from May 1957 to May 1959 in the US 
Army.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2008 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that the Veteran has identified several 
possible sources where relevant evidence may be obtained in 
support of his claim.  Pursuant to section 5103A of title 38, 
U.S. Code, VA is required to make reasonable efforts to 
assist a veteran in obtaining evidence necessary to 
substantiate the claim provided that the veteran adequately 
identifies those records.  Furthermore, whenever VA is unable 
to obtain these records, the law imposes on the VA that it 
must provide notice to the veteran which (1) identifies the 
records VA was unable to obtain; (2) explains the efforts VA 
made to obtain those documents; and (3) describe any further 
action VA will take with respect to the claim. See 38 U.S.C. 
§ 5103A(b)(2), 38 C.F.R. § 3.159(e).  

Here, the Veteran's US Army service record was destroyed in 
the 1973 National Archives fire.  This creates a heightened 
duty to assist the Veteran by advising him to submit 
alternative forms of evidence supporting the claim and 
assisting him in obtaining this alternative evidence. 
Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992). Furthermore, VA is 
"under a heightened duty to consider and discuss the 
evidence of record and supply well-reasoned bases for its 
decision as a consequence of the appellant's missing [service 
treatment records]." Washington, 19 Vet. App. at 371.  The 
record shows that VA submitted to the National Personnel 
Records Center (NPRC) a completed Request for Information 
Needed to Reconstruct Medical Data and Questionnaire About 
Military Service.  The record further shows that the NPRC was 
unable to obtain any service records based on the information 
provided on these forms.  Based on the NPRC's conclusion and 
lack of any additional evidence submitted by the Veteran, VA 
concluded that it had been unsuccessful in obtaining the 
Veteran's service treatment records and that in the absence 
of those records, there is no basis for granting service 
connection.  However, the Board finds that this was not 
sufficient to relieve VA of its heightened duty to assist the 
Veteran to obtain alternative evidence.  

Throughout the record, the Veteran has identified certain 
evidence which may be available in support of the Veteran's 
claim, but to which the VA has not shown that it has 
attempted to locate.  The Veteran has stated that he informed 
a sergeant of problems with his hearing after alleged hearing 
loss induced by a pistol firing incident at a Fort Knox 
firing range in late 1958 or early 1959 and that he was 
treated at  the Ireland Army Hospital in Fort Knox.  There is 
nothing in the record to show that VA has made any reasonable 
attempt to locate any possible record that may be found at 
this source.  

The record also reflects that the Veteran served in the USMC 
as a basic field artillery man from March 1954 to May 1957.  
The 1973 National Archives fire may have destroyed the 
Veteran's service records for the US Army, but it is possible 
that the Veteran's USMC records are still available.  These 
records may contain an entrance and/or separation 
examination.  Thus, VA must make a reasonable attempt to 
locate these records as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain service records from the Ireland 
Army Hospital in Fort Knox, KY.  If a 
negative response is received to 
requests for records, associate that 
response with the claims folder.
2.	Obtain the Veteran's service records 
from his period of service in the USMC.  
If a negative response is received to 
requests for records, associate that 
response with the claims folder.
3.	If service records are obtained that 
reflect an in-service hearing loss 
and/or complaints of symptoms related 
to acoustic trauma, return the claims 
folder to the examiner who provided the 
detailed medical opinion in January 
2009 and ask that he provide an 
addendum to his report based upon his 
review of the service records and 
render an opinion as to whether it is 
at least as likely as not that any 
current hearing loss is related to the 
in-service injury and/or hearing loss.  
If the same examiner is not available, 
provide the claims folder to an 
appropriate medical professional for 
comment on the service records in 
relation to the record evidence and the 
January 2009 detailed report and 
opinion.  If that examiner determines 
that a physical examination is required 
to determine if it is at least as 
likely as not that any current hearing 
loss is associated with the Veteran's 
in-service complaints, then such an 
examination should be scheduled.  A 
complete rationale must be provided for 
all opinions expressed.
4.	Thereafter, readjudicate the Veteran's 
claim for service connection for 
bilateral hearing loss.  If the 
determination remains unfavorable to 
the Veteran, he should be provided with 
a supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



